DETAILED ACTIONClaim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims recite wherein the solid content of the printing fluid is reduced by forcing the printing fluid through the plurality of holes. Upon review of the specification, paragraph [0030] is the only detailed disclosure of such a reduction in solid content, and the reduction disclosed is actually caused by the introduction of a solvent S. Thus, while it would appear that a step of forcing printing fluid through a plurality of holes and a step of introducing a solvent to the printing fluid are related insofar as they are both carried out in the same method, it is not clear how simply forcing printing fluid through a plurality of holes without the introduction of a solvent would reduce the solid content in the printing fluid. As such, one of skill in . 
Because all other claims depend from claims 1, 10 and 15, they are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites wherein the printing fluid and the solid content are mixed, but claim 1 states that the printing fluid has a solid content. That is, if the solid content is part of the fluid, the solid content cannot be mixed with the fluid that it is part of because this would mean that the solid content is mixed with itself. Correction is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites wherein a printhead prints with the printing fluid at the reduced concentration of solid content. However, it would seem to Examiner that a fluid with a first solid concentration and a fluid with a second solid concentration would need to be claimed as two distinct fluids. That is, can a single claimed fluid have two different concentrations of the same solid? Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 9, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (2,904,267) in view of Teshima (2004/0048183).

 	Regarding claims 1, 9, 10 and 15, Lyons teaches a printing system to be fluidly connected to a printing fluid supply, the printing system comprising 
a fluid interconnect mechanism (fig. 1, item 50, 52, 54) to be fluidly connected, on a first side to a pump (col. 6, lines 31-35, fig. 1, note that the feed screw shown in the figure is contemplated as a piston pump) associated to the a fluid supply (fig. 1, hopper 50) and, on a second side, to an element w(fig. 1, item 54) within the a system; and
a nozzle (fig. 2, tapered portion of hopper 50) in the fluid interconnect mechanism, the nozzle comprising a nozzle inlet (fig. 1, widest point of tapered nozzle) and nozzle outlet (fig. 1, narrowest point of tapered nozzle), the nozzle outlet being covered by a member (fig. 2, items 52) comprising a plurality of holes (see figs. 1, 2);
wherein the holes of the nozzle are structured to reduce a concentration of solid content in fluid of the fluid supply during transfer of the fluid under pressure from the pump from the fluid supply to the element by forcing the printing fluid through the plurality of holes of the nozzle (see 112 rejection, note that agglomerates of the kaolin are broken down so as to increase moisture content and reduce solid concentration). 
Lyons does not teach wherein the fluid supply is a printing fluid supply or wherein the system is a printing system. Teshima teaches a printing fluid supply system for supplying printing fluid through nozzles to create finer printing fluid particles (Teshima, 

Regarding claims 2 and 3, Lyons in view of Teshima teaches wherein the element is an intermediate tank of the printing system (Teshima, fig. 1, item 3) or a printhead (Teshima, fig. 1, item 5).  

Regarding claims 16 and 17, Lyons in view of Teshima teaches creating turbulence in a flow of printing fluid upstream from the nozzle, the turbulence mixing the printing fluid and solid content (see 112 rejection), and creating shear force by pumping the printing fluid through the nozzle to break up agglomeration of the solid content within the printing fluid (Lyons, col. 6., lines 31-37, Note that shearing is obtained, and note that, just upstream of the nozzle and holes, turbulence is necessarily affected). 

Regarding claim 18, Lyons in view of Teshima teaches the system of claim 10, wherein the element is a printhead structure to print with the printing fluid at the reduced concentration of solid content (Teshima, Note that using the toner produced in the device as printing fluid is disclosed). 

.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Teshima as applied to claim 10 above, and further in view of Uz et al. (2007/0181156).
 	Regarding claims 4, 5 and 11, Lyons in view of Teshima teaches the system of claim 10. Lyons in view of Teshima does not teach a nozzle clogging detector wherein the detector is to determine if the nozzle is clogged in view of the pressure of fluid within the fluid interconnect mechanism. Uz teaches a clogging detector that determines if a filter is clogged “in view of” a pressure of fluid in the region of the filter (Uz, [0025], Note that the pressure near the filter effects the amount of current drawn by the pump, and the detection is based on the current drawn by the pump, so the detection is made “in view of” the pressure at the filter). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pump-monitoring technique for detecting a clogged filter/nozzle, as disclosed by Uz, in the device disclosed by Lyons in view of Teshima because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results. 
Examiner acknowledges that Uz is directed to a dishwasher with a clogged filter while Lyons in view of Teshima is drawn to a toner dispersion production device with a clogged nozzle, but Examiner maintains that it would have been obvious to one of skill 
Examiner acknowledges that Uz is directed to a dishwasher with a clogged filter while Lyons in view of Teshima is drawn to a toner dispersion production device with a clogged nozzle, but Examiner maintains that it would have been obvious to one of skill in the art to apply the same clogging detection method to any device with small holes, such as filter pores or nozzles, that could be clogged easily and through which fluid is forced by a pump.
s 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Teshima as applied to claims 1 and 10, respectively, and further in view of Boyd et al. (2011/0168615).
 	Regarding claims 6-8 and 13, Lyons in view of Teshima teaches the method and system of claims 1 and 10, respectively. Lyons in view of Teshima does no teach an unclogging mechanism wherein the fluid interconnect mechanism comprises comprising an unclogging port coupled to the fluid interconnect mechanism and wherein the unclogging mechanism comprises an air supply to inject an air burst through the unclogging port. Boyd teaches a granular media supply path mechanism with an air supply mechanism to inject an air burst through an unclogging port to unclog the supply path when a controller determines the presence of a clog (Boyd, [0073]). It would have been obvious to add the unclogging port disclosed by Boyd to the fluid interconnect mechanism disclosed by Lyons in view of Teshima because doing so would allow for the unclogging of Lyons in view of Teshima’s fluid interconnect system, which was also used to supply granular media, thereby ensuring continued supply of the toner mixture to the element within the printing system and preventing system malfunction.   	Regarding claim 14, Lyons in view of Teshima in view of Boyd teaches the system of claim 13 wherein the unclogging mechanism is to inject the air burst upon receipt of an unclogging trigger signal from a controller (Boyd, [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853